Citation Nr: 1453152	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-25 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction in evaluation from 40 percent to 10 percent, effective December 1, 2009, for a left knee disability was proper.

2.  Whether the reduction in evaluation from 30 percent to 10 percent, effective December 1, 2009, for a right knee disability was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1993 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which finalized the reductions from 40 percent to 10 percent for left knee disability and from 30 percent to 10 percent for right knee disability, effective December 1, 2009.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2013; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's left and right knee disability evaluations were initially assigned in July 2000 and were in effect greater than 5 years at the time of the reduction on December 1, 2009; the greater protections of 38 C.F.R. § 3.344(a) and (b) are therefore applicable in this case.  

2.  The September 2009 VA examination on which the reductions of his bilateral knee disability evaluations are predicated was not a "full and complete" evaluation "based on review of the entire record," as the examiner specifically noted that the Veteran's claims file was not available for review at that time.  

3.  The August 2008 rating decision that proposed the reductions, the September 2009 rating decision that finalized the reductions, and the August 2011 statement of the case do not reflect consideration of the provisions of 38 C.F.R. § 3.344, to particularly include whether there was "material improvement" of the Veteran's bilateral knee disabilities and whether such noted material improvement reflected improvement in the Veteran's ability to function in the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for a left knee disability from 40 percent to 10 percent, effective December 1, 2009, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2014).

2.  The reduction of the evaluation for a right knee disability from 30 percent to 10 percent, effective December 1, 2009, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJ's reduction was warranted.  See Kitchens, 7 Vet. App. 320 (1995).  

It appears that in a May 2008 rating decision that the Veteran's proposed reductions of his knee disabilities were continued at that time, pending future-scheduled examinations.  

The AOJ appears to have scheduled those examinations in June 2008, but sent the Veteran notification of those examinations to the incorrect address.  Without the benefit of those examinations, the AOJ again proposed to reduce the Veteran's bilateral knee disabilities in an August 2008 rating decision.  

The Veteran disagreed with the proposed reduction and asked for a pre-determination hearing.  Apparently a pre-determination hearing was scheduled in June 2008, though it appears that the Veteran's representative intimated that the Veteran would take a new VA examination in lieu of a hearing at that time.  The Board notes, however, there is no signed statement from the Veteran in which he specifically withdrew his request for a pre-determination hearing.

The AOJ scheduled the Veteran for a VA examination of his knees on September 14, 2009; such an examination was accomplished and an examination report is of record.  The examiner, however, noted that the Veteran's claims file was not available for review at that time.  

Fifteen days later, without checking with the Veteran to clarify whether he still wished to have a pre-determination hearing, the AOJ finalized the reduction of the Veteran's bilateral knee disability evaluations in a September 2009 rating decision.  Two weeks after that rating decision, the Veteran submitted a statement indicating that he still wished to have a pre-determination hearing and that reduction of his benefits should not occur prior to the hearing.

The Veteran then submitted a notice of disagreement with the reduction of his benefits in September 2010, in which he submitted a private evaluation of his bilateral knees from April 2010.  Following the issuance of the August 2011 statement of the case, the Veteran submitted his September 2011 substantive appeal, VA Form 9, in which he again continued to complain that VA was sending correspondences to the wrong address.

The Board finds that the reductions in this case were not proper.  Because the Veteran's disability ratings were in effect for greater than five years, the increased protections of 38 C.F.R. § 3.344(a) and (b) are for application in this case.  The first and foremost protection is that any reduction in rating for an evaluation in effect for greater than 5 years will be based on a "full and complete" examination.  Although the AOJ made no findings with regards to any of the provisions of 38 C.F.R. § 3.344(a) and (b), including whether there was material improvement and that the material improvement would be maintained in the ordinary conditions of work and life, in any of its adjudicatory documents in this case, it is clear that the examination on which the Veteran's reductions are predicated-which the AOJ concedes in its August 2011 statement of the case was the September 2009 VA examination-was not "full and complete," nor "based on a review of the entire record" as there was no claims file review.

Accordingly, the Board finds that the Veteran's bilateral knee reductions were not proper in this case as the AOJ failed to assure that the VA examination on which the reductions were predicated was a "full and complete" examination that was "based on review of the entire record."  This is in addition to the fact that it appears that the AOJ failed to make the appropriate findings on which a reduction in evaluation could be sustained, specifically that there was a material improvement of the Veteran's bilateral knee disabilities and that such material improvement would be maintained in the ordinary conditions of work and life.  See 38 C.F.R. § 3.344(a), (b).  

As a secondary matter in this case, which is currently rendered moot by the above findings, the Board is concerned about the due process that was given to the Veteran in this case.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).  

The beneficiary will be informed that he or she will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of notice.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(h).

In this case, it appears that the Veteran specifically requested a pre-determination hearing which was never specifically waived in writing and was never completed.  

In conclusion, despite the apparent breach of the Veteran's due process rights in this case, the reduction of the Veteran's disability evaluations for his knee disabilities are void ab initio due to the failure of the AOJ to assure the Veteran of a full and complete examination on which the reduction in benefits was based.





	(CONTINUED ON NEXT PAGE)


ORDER

The reduction in evaluation for a left knee disability was not proper; restoration of the 40 percent evaluation is granted, effective December 1, 2009.

The reduction in evaluation for right knee disability was not proper; restoration of the 30 percent evaluation is granted, effective December 1, 2009.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


